Title: To Thomas Jefferson from Sanders Donoho, 27 August 1808
From: Donoho, Sanders
To: Jefferson, Thomas


                  
                     Sir,
                     Rutherfordton August 27th 1808
                  
                  I depart from the beaten track of those who solicit appointments. I apply to Thomas Jefferson himself and ask him for a commission in the additional army about to be raised.
                  This mode of application may appear a little unusual, perhaps it may be; but I can see no very forcible objection to it. For if you think it necessary to know who or what I am, I can give such an account of myself as will be satisfactory to every Republican.
                  No man knows of my making this application, and in case I fail of success I do not wish it to be known, as it would tend to make me somewhat ridiculous among my friends and acquaintances.
                  If you should think me worthy of any further notice, I shall be found at Rutherfordton, Rutherford County North Carolina
                  I am with sentiments of profound veneration your obt. St.
                  
                     Sanders Donoho 
                     
                  
               